Citation Nr: 1625992	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for orthostatic hypotension, claimed as a balance disorder, to include as secondary to the service-connected bilateral hearing loss.
 
2.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD), and to include as due to in-service mustard gas exposure, Lewisite exposure, asbestos exposure, and cold exposure.

3.  Entitlement to an effective date earlier than October 18, 2010, for the grant of service connection for bilateral hearing loss.

4.  Entitlement to higher initial disability rating for bilateral hearing loss, currently rated as 30 percent since October 18, 2010, 10 percent since January 4, 2012, and 50 percent since November 4, 2015.
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and from October 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection, in pertinent part, for bilateral hearing loss, balance disorder, and asthma.  The Veteran filed a Notice of Disagreement (NOD) in February 2012.  The RO issued a Statement of the Case (SOC) in September 2012. In September 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues. 

In February 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) regarding the service connection issues on appeal.  The transcript of the hearing has been associated in the claims folder.

In April 2013, the Board granted the Veteran's service connection claim for bilateral hearing loss.  The Board then remanded the remaining service connection issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

Upon remand, an August 2013 rating decision granted service connection for bilateral hearing loss, in accordance with the Board's decision. The RO assigned a 30 percent disability rating, retroactively effective from October 18, 2010, and a 10 percent disability rating, effective January 4, 2012.  In August 2013, the Veteran submitted his NOD, appealing both the initial disability ratings and the effective dates assigned.  The RO issued a SOC in September 2013, and the Veteran submitted his Substantive Appeal on these issues in September 2013.  Thus, the Veteran perfected timely appeals of the increased rating and earlier effective date claims.

In his September 2013 Substantive Appeal for his initial rating and earlier effective date claims, the Veteran requested another hearing before a VLJ of the Board.  In a December 2014 letter, he was notified that his Board hearing had been scheduled for February 4, 2015.  In a subsequent January 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a second Board hearing.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2015).

In May 2014 and March 2015, the Board remanded this appeal to the RO via the AMC, in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's orthostatic hypotension, claimed as a balance disorder, was not manifested during, or as a result of, active military service or any service-connected disabilities.

2.  The most probative evidence of record shows that a respiratory disorder, to include asthma and COPD, was not manifested during, or a result of, active military service.  

3.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was received on October 18, 2010; the Veteran was awarded service connection for bilateral hearing loss in an August 2013 rating decision, and assigned an effective date of October 18, 2010. 

4.  No communication received prior to October 18, 2010, may be interpreted as an informal claim for entitlement to service connection for tinnitus.
 
5.  The date of receipt of the claim, October 18, 2010, is later than the date entitlement arose for bilateral hearing loss; thus, entitlement to service connection arose as of the date of the claim.

6.  Prior to February 16, 2012, the Veteran's bilateral hearing loss was Level VII in the poorer ear and Level VI in the better ear.  

7.  Prior to November 4, 2015, the Veteran's bilateral hearing loss was Level XI in the poorer ear and Level VIII in the better ear.

8.  From November 4, 2015, the Veteran's bilateral hearing loss was Level IX in the poorer ear and Level VIII in the better ear.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for orthostatic hypotension, claimed as a balance disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The requirements for establishing service connection for a respiratory disorder, to include asthma and COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The requirements for an effective date prior to October 18, 2010, for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2015).

4.  The criteria for an initial rating of 30 percent, but no higher, prior to February 16, 2012, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).

5.  The criteria for an initial rating of 70 percent, but no higher, from February 16, 2012, to November 3, 2015, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).

6.  The criteria for an initial rating in excess of 50 percent from November 4, 2015, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

However, with regard to the Veteran's initial rating claim, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private treatment records, VA treatment records, the Veteran's statements, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's balance disorder, respiratory disorder, as well as determining the severity of his bilateral hearing loss disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2013, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Additionally, the RO substantially complied with prior remand instructions, which included obtaining a VA examination for the Veteran's claims of entitlement to service connection, obtaining updated VA and private treatment records, and providing an updated VA examination concerning the Veteran's claim for an increased initial rating for bilateral hearing loss.  The records were obtained and a VA examination was conducted.  The examination has been deemed to be adequate for purposes of deciding the claim on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that the Veteran was not provided with a VA examination addressing his claims for service connection for COPD as due to asbestos exposure; however, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of examinations addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, with regard to his theory of entitlement to service connection for COPD due to asbestos exposure.  McLendon requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current COPD to either of his periods of active service.  The second and third elements of the McLendon test have not been met with regard to the Veteran's contention that his COPD is related to his exposure to asbestos.  The outcome of this particular theory of entitlement also largely hinges on the question of whether the Veteran was exposed to asbestos. Such is a factual question that a VA examiner cannot answer.  The absence of medical examinations addressing the theory at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally to establish entitlement to service connection, a Veteran must show (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  38 C.F.R. § 3.310(b) (2015).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

a.  Balance disorder, to include as secondary to the service-connected bilateral hearing loss

The Veteran seeks service connection for a balance disorder, which he contends is secondary to his service-connected bilateral hearing loss.  

1.  Factual Background

The file contains a treatment record dated in October 2010 that linked the Veteran's balance problems to his hearing loss.  The note indicated that the Veteran's balance problems were more likely than not related to the inner and middle ear damage secondary to acoustic trauma sustained while on active duty.  No rationale was provided.  

A January 2012 opinion indicated that the Veteran endorsed balance problems but that he denied true vertigo.  The examiner concluded that there is no clinical or research evidence to support the claim that long standing, permanent "balance" problems are related to acoustic trauma and that there was no evidence to support the claim that "balance" problems manifest years after the exposure event, has ceased.  Therefore, the examiner opined that the Veteran's report of balance problems are less likely as not related to acoustic trauma.

During his February 2013 hearing, the Veteran described his balance disorder as dizziness that would occur intermittently, such as when he walked into a building.  The Veteran reported that he needed a cane at times due to his symptoms.  

The Veteran was afforded a VA examination in May 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner found that the Veteran's balance problems were best diagnosed as orthostatic hypotension.  This conclusion was based upon the patient's history in which he states that his imbalance always occurs when he first rises from either a seated or supine position, as well as the physical findings on examination today showing a positive tilt test.  The examiner opined that the Veteran's balance disorder, which was consistent with
orthostatic hypotension, was not etiologically related to the Veteran's period of active service, and that it was not it at least as likely as not etiologically related to the Veteran's service connected bilateral sensorineural hearing loss.

An addendum opinion as provided in December 2013, and the examiner noted that she agreed with the conclusion reached by the January 2012 examiner, which found that there was no clinical or research evidence to support the claim that longstanding and permanent "balance" problems are related to acoustic trauma and that there was no evidence that the balance problems manifest years after the exposure event has ceased.  

Another VA opinion was provided in October 2015.  The examiner reviewed the Veteran's file including the Virtual Benefits Management System (VBMS) file.  The examiner provided the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner indicated that there was no evidence in the Veteran's service treatment records that the Veteran had the symptoms, diagnosis, or treatment of orthostatic hypotension.  This, the examiner explained, is a condition that is more common in the elderly.  Thus, it was less likely than not that the currently diagnosed orthostatic hypotension, claimed as a balance disorder, is causally related to an injury or incidence that occurred during the Veteran's active military service.  

The examiner also opined that it was less likely than not that the orthostatic hypotension was proximately due to or the result of the Veteran's service-connected bilateral hearing loss.  Again, the examiner indicated that orthostatic hypotension is more common in the elderly.  He explained that it is caused by a significant drop in blood pressure upon standing which can be caused by impaired autonomic reflexes or markedly depleted intravascular volume (severe dehydration).  Thus, he explained that it is a separate and distinct condition from bilateral sensorineural hearing loss, and is not associated anatomically or physiologically to this condition. Therefore, he opined that it was less likely than not that the currently diagnosed orthostatic hypotension (previously claimed as a balance disorder) was caused by, or the result of, the Veteran's service-connected bilateral sensorineural hearing loss.  

Finally, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss aggravated the orthostatic hypotension.  He reiterated that orthostatic hypotension is a separate and distinct condition from bilateral sensorineural hearing loss, and is not associated anatomically or physiologically to this condition.  Therefore, he opined that there is no clinical basis for a contention that Orthostatic hypotension has been aggravated beyond its natural progression by sensorineural hearing loss.  The examiner noted that the October 2010 positive nexus opinion by the VA physician and the January 2012 VA negative nexus opinion were reviewed.  The examiner noted that the 2012 opinion indicated that long standing, permanent balance problems were not related to acoustic trauma.  The examiner explained that the previous opinion is separate and distinct from the opinion requested on today's exam, however there was no contradiction between the two opinions.  The examiner noted that the 2010 opinion indicated that his balance problems were more likely than not related to inner/middle ear damage secondary to acoustic trauma.  The examiner further noted that the 2012 opinion refutes that opinion, citing lack of medical literature to support it.  Also, at the time of the October 2010 note, the Veteran's "balance" problems were presumed to be due to inner ear problems.  However, the examiner explained that it is now apparent from the Veteran's medical history and physical exam that the "balance" problems are actually due to orthostatic hypotension.  This, the examiner opined, made his opinion more applicable to the Veteran's current condition.  The Board recognizes that there is a typographical error in the examiner's opinion, such that he the word "now" was typed as "not" in the examination report; however, the Board finds that the use of the word "not" was in error when read in conjunction with the totality of the report.  In sum, the examiner opined that it was less likely than not that the Veteran's  current orthostatic hypotension was caused by or related to service or to his service-connected hearing loss; he also opined that it was less likely than not that the current orthostatic hypotension was aggravated by the bilateral hearing loss.
  
2.  Analysis

i.  Current Disability 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain current diagnoses of orthostatic hypotension, which cause the Veteran's balance problems.  The Board will next address the question of whether the evidence demonstrates the incurrence of orthostatic hypotension in service or whether such disability is related to the Veteran's service-connected bilateral hearing loss.

ii.  Nexus

The Board places great probative weight on the January 2012, May 2013, and October 2015 VA examiners' examination reports and opinions.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The VA examiners provided an adequate rationale in determining that the Veteran's current orthostatic hypotension  was less likely as not caused or related to his period of active service.  The opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinions and supporting rationales.  

The Board recognizes that the October 2010 treatment note linked the Veteran's balance problems to his hearing loss.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully considered this evidence, but ultimately finds that the October 2010 note is afforded less probative weight compared to the January 2012, May 2013, and October 2015, VA examiners' opinions.  As noted, the VA examiners' opinions rested on a review of the entire claims file in addition to the examination of the Veteran.  Further, the October 2015 VA examiner specifically noted the October 2010 treatment note and explained that the diagnosis related to the Veteran's balance problems was orthostatic hypotension, which had not yet been diagnosed at the time of the October 2010 treatment note.  The October 2010 treatment note did not diagnose the disability characterized by balance problems and the note did not offer any rationale in support of the finding.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his orthostatic hypotension, claimed as a balance disorder, is related to his period of active service.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issues in this case, the diagnosis of the disorder affecting his balance, the impact of acoustic trauma and bilateral hearing loss on balance issues, and the likelihood that the acoustic trauma or bilateral hearing loss is related to orthostatic hypotension, fall outside the realm of common knowledge of a lay person.  Significantly, determining the diagnosis or precise etiology of the Veteran's orthostatic hypotension is not a simple question, as there are conceivably multiple potential causes of balance problems and factors affecting the etiology of orthostatic hypotension.  Ascertaining the diagnosis and etiology of orthostatic hypotension involves considering multiple factors and knowledge of how those factors interact with the mechanics of balance.  In this case, the facts are complex enough that the Veteran's intuition about the diagnosis and cause of his balance problems is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to January 2012, May 2013, and October 2015 VA opinions.  

The Board finds that the preponderance of the evidence indicates that the Veteran's orthostatic hypotension is not related to his period of service or to his service-connected bilateral hearing loss.  Accordingly, service connection is not warranted for orthostatic hypotension on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

b.  Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, to include COPD and asthma, on the basis that he developed the condition due to his period of service.  He has contended that his disability is related to his alleged exposure to mustard gas, Lewisite, asbestos, or cold during service.  


1.  Factual Background 

The Veteran completed a questionnaire regarding his alleged exposure to mustard gas or Lewisite in December 2010.  The Veteran reported that he was exposed one time and alleged that the exposure occurred in February 1949 during the training range.  The Veteran stated that he was exposed during training for protective mask and chemical warfare, when each trainee was required to stick his head into a tent for familiarization purposes.  He stated that the gas smelled like apple blossoms.  He reported that this occurred before being subjected to tear gas.  

In April 2011, the Department of Defense provided a response to the inquiry regarding whether the Veteran was exposed to chemical agents while on active duty.  The response indicated that the Veteran was not in the database.  The response indicated also that the Department of Defense was unable to ascertain any exposure related to the Veteran's service in the Korean War, as well.  

During his February 2013 hearing, the Veteran testified that he did not take the mustard gas test during active duty because he was sick.  

A VA examination was conducted in May 2013.  The examiner reviewed the claims file and conducted an in person examination; no diagnosis of a respiratory condition was made.  The examiner noted that the Veteran complained of "tingling in his throat" but that he did not report dyspnea, shortness of breath, coughing or other symptoms of chronic lung disease.  The Veteran's PFTs were normal and did not indicate that he had a diagnosis of a respiratory disorder.  Taking all of these factors into consideration, the examiner opined that it was less likely than not that he has a chronic respiratory disorder.  The examiner opined that the Veteran did not have evidence of a chronic respiratory condition and that it was therefore less likely than not that he had a respiratory disorder that was causally or etiologically related to service or etiologically related to the claimed cold exposure during service.  

An opinion was provided in October 2015.  The examiner opined that the COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner explained that COPD is chronic respiratory condition characterized by airflow limitation that is usually progressive and associated with an enhanced chronic inflammatory response in the airways and the lung to noxious particles or gases.  He explained that it is not caused by cold exposure in the remote past; he further stated that cold exposure is not a risk factor for the development of COPD.  The examiner noted that the most important risk factor for COPD is cigarette smoking and that the veteran has a history of smoking.  The examiner also noted that the 2013 PFT study showed a normal study, with no diagnosis of COPD.  Outpatient VA treatment notes dated in 2006 show that the Veteran was treated with albuterol and given COPD diagnosis after complaining of "some occasional wheezing and night."  Therefore it is less likely than not (i.e., probability less than 50 percent) that the currently diagnosed COPD is causally or etiologically related to an injury or incident that occurred during the Veteran's active duty service, to specifically include the Veteran's claimed cold exposure during service.

2.  Analysis

i.  Current Disability 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a current diagnosis of COPD.  The Board will next address the question of whether the evidence demonstrates the incurrence of a respiratory disorder, to include asthma and COPD in service, to include whether it is related to the Veteran's alleged exposure to mustard gas, Lewisite, asbestos, or cold.

ii.  Mustard Gas and Lewisite

For claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current above-listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316, which provides that: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 

Although the Veteran is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used, as that would require knowledge pertaining to the chemical properties of the gases, which is beyond the competency of a lay person.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion regarding the type of gases to which he may have been exposed during active duty.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds the Veteran is not competent to report that he was exposed to mustard gas; only that he was exposed to gases, and his lay statements lack probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Further, the evidence obtained from the Department of Defense showed that there was no information to corroborate the Veteran's claim that he was exposed to mustard gas or Lewisite in service.  Further, the Veteran contended only that he placed his head inside of a tent for purposes of exposure and he did not report experiencing any symptoms suggesting full-body exposure to mustard gas; then, at his hearing, he denied any exposure to mustard gas.  Given the above, service connection for a respiratory disorder, to include asthma and COPD on the basis of mustard gas or Lewisite exposure is not warranted.  

iii.  Asbestos

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in occupations including mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims. In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure. See McGinty, 4 Vet. App. at 432 (1993).

The Veteran indicated in his claim that he was exposed to asbestos when he was being transported on a troop transport ship.  The Veteran served as an anti-aircraft artillery crewman, a truck driver, and an auto mechanic during service.  His DD Form 214 also shows that he served in Korea.

In a November 2010 notice letter, the Veteran was asked to provide additional information regarding his contention that he was exposed to asbestos, in order for VA to develop the claim.  No response was received.  

In regards to an in-service incident or injury, the Board again notes that the Veteran is competent to testify as to the facts of his asbestos exposure.  However, in this case, there is insufficient evidence to establish exposure to asbestos based on the information provided.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  As stated above, the Veteran's MOS were anti-aircraft artillery crewman, a truck driver, and an auto mechanic during service, which are not the types that would suggest duties where he'd be in direct or close contact with disturbed asbestos.  Additionally, none of the Veteran's reported duties suggest asbestos exposure in service.  Furthermore, no post-service medical evidence contains findings suggesting that the Veteran was exposed to asbestos. Therefore, exposure to asbestos has not been established, and service connection for a respiratory disorder, to include asthma and COPD on the basis of asbestos exposure is not warranted.  
	
iv.  Cold Exposure

The Board assigns, when taken together, great probative weight the May 2013 and October 2015 VA examination reports.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that the only medical opinions on the question of whether the Veteran's current COPD is related to his military service, to include to his cold exposure, are the May 2013 and October 2015 opinions.  Here, the VA examiners possess the necessary education, training, and expertise to provide the requested opinion.  38 C.F.R. § 3.159(a)(1); see Cox v. Nicholson, 20 Vet. App. 563 (2007).  Additionally, the VA reports are shown to have been based on a review of the Veteran's record, and are accompanied by a sufficient explanation and reference to clinical testing.  See Nieves-Rodriguez, supra; Stefl, supra.  The reports also take into consideration and discuss the Veteran's reported history.  

The Board also acknowledges the Veteran's assertion that his respiratory disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, determining the etiology of a respiratory condition, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his respiratory disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  In this regard, a diagnosis of a lung or respiratory disorder requires the administration and interpretation of specialized testing.  Additionally, the etiology of any lung or respiratory disorder, to include COPD, likewise requires specialized knowledge of the respiratory and pulmonary system, as well as the impact toxic substances such as cold, chemicals, dust, and asbestos, have on it.  As such, the Board assigns no probative weight to the Veteran's assertions that his respiratory disorder is in any way related to his military service. 


v.  Conclusion 

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  The Board notes that the Veteran's currently diagnosed respiratory disorders are not considered chronic diseases under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for a respiratory disorder, to include as due to exposure to mustard gas, Lewisite, asbestos, and cold.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.

II.  Earlier Effective Date 

The Veteran contends that an effective date earlier than October 18, 2010, for the grant of service connection for bilateral hearing loss is warranted; he filed a notice of disagreement with the effective date assigned in August 2013.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In the present case, the Veteran separated from active duty in December 1949 and September 1951.  The Veteran filed his claim of entitlement to service connection on October 18, 2010.  

The Veteran's VA treatment records show that on October 8, 2010, the Veteran was diagnosed with severe hearing loss requiring hearing aids.  

Because the Veteran did not apply for service connection for bilateral hearing loss within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2), 3.816.

There is nothing in the file to show that the Veteran submitted any claim, informal or otherwise, for entitlement to service connection for bilateral hearing loss prior to that date.  While the Board is cognizant and sympathetic to the fact that the Veteran suffered from symptomatology related to bilateral hearing loss prior to the current effective date, there is no reference anywhere in the record that he submitted evidence of his symptoms to serve as a claim for compensation benefits, prior to October 18, 2010.  The earliest indication that the Veteran had hearing loss was in the October 8, 2010, treatment record.   

As such, the appropriate effective date is the date of receipt of claim on October 18, 2010, since it is later than the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Therefore, the presently assigned effective date is appropriate and there is no basis for an award of service connection for bilateral hearing loss prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral hearing loss.  Such disability has been rated under Diagnostic Code 6100 as rated as 30 percent since October 18, 2010, 10 percent since January 4, 2012, and 50 percent since November 4, 2015.

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Pure tone threshold average, measured in decibels, as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 

Under 38 C.F.R. § 4.86(b) when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz , Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

a. Factual Background

The Veteran was afforded a VA audiological examination in July 2011.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
75
80
90
LEFT
40
45
65
85
90

The pure tone average was 78.75 dB in the right ear and 71.25 dB in the left ear.  Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 28 percent in the left ear.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss (severe to profound in the right ear and moderately severe to profound in the left.  The examiner noted that word recognition scores should be interpreted with caution due to difficulty understanding testing
protocol.  The Veteran reported that the effect of his condition on his daily activities and occupational functioning were that he had trouble hearing in church, difficulty understanding conversation, difficulty communicating with family members, and difficulty understanding the television.  

The Veteran was afforded another VA examination in January 2012.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
70
70
LEFT
30
35
55
75
80

The report of the VA audiological examination reflects that the average pure tone threshold level in the right ear was 66 dB and the average in the left ear was 61 dB.  The Veteran had a speech recognition score of 24 in the right ear and 48 in the left ear.  The examiner noted that the use of the discrimination score was not appropriate because of language difficulties, cognitive problems, and inconsistent speech discrimination scores that make the use of pure tone average and speech discrimination scores inappropriate.  Bilateral sensorineural hearing loss was diagnosed.  The examiner found no functional impact on the Veteran's occupational functioning and daily activities.  

In February 2012, the Veteran had a private audiogram performed.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
75
75
LEFT
35
40
65
80
85

The average pure tone threshold level was in the right ear 70 and 67.5 in the left ear.  The speech discrimination score was 18 in the right ear and 38 in the left ear.  

The Veteran's wife submitted a statement in January 2015 indicating that she had a hard time making the Veteran understand what she said.  

Another VA examination was provided in November 2015.  The examiner reviewed the claims file and VA treatment records.  The Veteran's pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
80
80
LEFT
30
45
70
80
90

The average pure tone threshold level in the right ear was 75 and the average pure tone threshold level in the left ear was 71.  The Veteran had a speech recognition score of 48 in the right ear and 56 in the left ear.  The examiner noted that both the pure tone test results and the word discrimination scores were appropriate for rating purposes.  The examiner diagnosed bilateral sensorineural hearing loss.  When asked to describe the impact of the hearing loss on his ordinary conditions of daily life, the Veteran indicated that the hearing loss did impact his ability to work and stated that his hearing was "not so good."  

b.  Analysis

As an initial matter, the July 2011 VA examiner found that the Veteran's speech recognition scores should be interpreted with caution because due to difficulty understanding testing protocol.  As a result, the Board applied the pure tone threshold levels to Table VIA; this table is also relevant due to the Veteran's exceptional pattern of hearing loss in the right ear.  Applying the results from the July 2011 VA examination to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and a finding of Level VI hearing loss in the left ear.  Where hearing loss is at Level VII in the poorer ear and Level VI in the better ear, a 30 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  As such, an initial 30 percent rating is properly assigned; the objective evidence is against a finding of an evaluation in excess of 30 percent.

Again, in January 2012, the examiner found that use of the speech discrimination scores was inappropriate because of language difficulties, cognitive problems, and inconsistent speech discrimination scores.  Again, the Veteran displayed an exceptional pattern of hearing impairment in his right ear under 38 C.F.R. § 4.86(a).  Applying the results from the January 2012 VA examination to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level V in the right ear and Level IV in the left ear.  Where hearing loss is at Level V in the poorer ear and Level IV in the better ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  However, considering that the Veteran's hearing loss was shown to be worse during the hearing examination conducted in February 2012, as discussed below, the Board places little probative weight on the examination and opinion provided in January 2012.  As such, resolving doubt in favor of the Veteran, the Board finds that the most probative evidence does not show that the Veteran's hearing acuity increased such that a lower rating was warranted as of January 4, 2012.

In February 2012, the Veteran displayed an exceptional pattern of hearing impairment in his right ear; however, in considering the applicability of either Table VI or Table VIA, the Board has concluded that the Veteran is entitled to a higher numeral based on Table VI, and has applied the findings to that table.  Applying the results from the February 2012 private hearing examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level VIII hearing loss in the left ear.  Where hearing loss is at Level XI in the poorer ear and Level VIII in the better ear, a 70 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.  Thus, as of February 16, 2012, the Veteran's bilateral hearing loss warranted an initial 70 percent rating.  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record is against a higher evaluation of 100 percent at any time during this portion of the appeal period.

Finally, in November 2015, the Veteran displayed an exceptional pattern of hearing impairment in his right ear; however, in considering the applicability of either Table VI or Table VIA, the Board has concluded that the Veteran is entitled to a higher numeral based on Table VI, and has applied the findings to that table.  Applying the results from the February 2012 private hearing examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear and Level VIII hearing loss in the left ear.  Where hearing loss is at Level IX in the poorer ear and Level VIII in the better ear, a 50 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  An initial 50 percent rating is properly assigned as of November 4, 2015.  Again, the objective evidence is against a finding of a rating in excess of 50 percent during this time period.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56   (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities. During his July 2011, the Veteran reported that the effect of his condition on his daily activities and occupational functioning were that he had trouble hearing in church, understanding conversation, communicating with family members, and understanding the television.  There was no functional impact on the Veteran's occupational functioning or daily activities noted in January 2012 or February 2012.  And, in November 2015, the Veteran indicated that the hearing loss impacted his ability to work and stated that his hearing was "not so good."  To the extent the Veteran has impairment in his daily life, his inability to hear is contemplated by the hearing loss criteria.  Thus, the Board finds that the above examinations are adequate for rating purposes.  The Board finds that taken together, the July 2011, January 2012, February 2012, and November 2015 examinations are highly probative.

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 7323; see also Fenderson, supra. 

The Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected bilateral hearing loss adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule. See VAOPGCPREC 6-96 (Aug. 16, 1996).  The disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Board recognizes the Veteran's complaints as to the effects of his service-connected bilateral hearing loss on his activities of daily living and ability to work, and he has been compensated for the severity of this disability, and the staged ratings fully contemplates the impairment of function caused by this condition.  

Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his bilateral hearing loss renders him unable to secure and maintain substantially gainful employment.  The Board recognizes that the Veteran has identified limitations caused by his bilateral hearing loss insofar as he has difficulty hearing people speak and participating in conversations; however, he has never contended and the evidence does not show that this has precluded him from securing and following a substantially gainful occupation.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issue before the Board and, as such, need not be further addressed.




ORDER

Entitlement to service connection for orthostatic hypotension, claimed as a balance disorder, to include as secondary to the service-connected bilateral hearing loss, is denied.  

Entitlement to service connection for a respiratory disorder, to include asthma and COPD, and to include as due to in-service mustard gas exposure, Lewisite exposure, asbestos exposure, and cold exposure, is denied.  

Entitlement to an effective date earlier than October 18, 2010, for the grant of service connection for bilateral hearing loss is denied.

An initial rating of 30 percent, but no higher, for bilateral hearing loss prior to February 16, 2012, is granted, subject to the laws and regulations governing monetary awards.  

An initial rating of 70 percent, but no higher, for bilateral hearing loss from February 16, 2012 to November 3, 2015, is granted, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 50 percent from November 4, 2015, is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


